April 8, 1918. The opinion of the Court was delivered by
The plaintiffs brought this action to enjoin the defendants, who are the trustees of school district No. 39, in Florence county, from issuing certain bonds authorized by an election held in that district on August 19, 1914, under two provisions of section 1743, Civil Code 1912, which provides,inter alia:
"That before any election is held hereunder, it shall be the duty of the trustees of the school district to have a survey of said school district made by some competent surveyor and a plat thereof made and filed in the office of the clerk of Court."
It appears from the record that some time prior to August, 1914, on the petition of the citizens and patrons of school districts Nos. 8 and 39, the county board of education (which is authorized by section 1738 to divide the country into convenient school districts, and alter the same from time to time as the interests of the school may in their judgment demand) consolidated said districts into one district, since known as district No. 39; that on petition of the citizens of the new district No. 39 an election was ordered and held on the question of issuing bonds for the purpose of establishing a graded school therein, and that it resulted in favor of issuing the bonds; that thereafter W.J. Lee and some 30-odd other citizens of the district brought an action against the trustees to enjoin them from issuing the bonds on the ground that they had been illegally denied the right to vote in the election, which action was tried on the merits and their complaint was dismissed.
While that action was pending, these plaintiffs sought to intervene therein and set up the objections to the validity of the election which they make in this action, but their motion to be allowed to do so was refused. Thereupon they commenced this action, alleging that the election was void because no survey of the district was made and plat thereof filed with the clerk, as required by section 1743. They further allege in paragraph 5 of their complaint: *Page 68 
"That the plat now on file in the office of clerk of Court of Florence county, purporting to be a plat of school district No. 39, and which was made and filed for the purpose of the said election, and which represents the lines and boundaries of a survey had by the said trustees for the said purpose, does not confine itself to the boundaries of said school district No. 39, but, on the contrary, is so run and so represented upon the said plat as to include the lands and dwelling house of the plaintiff, C.M. Matthews, and about 14 or 15 other citizens and their properties, and takes approximately 700 or 800 acres of land from school district No. 32, in which school district the said plaintiff and a large number of other citizens live and own and return their properties; that on the side where district No. 39 should have joined district No. 48 the lines were so run and the same so represented upon the said plat that approximately several hundred acres of land which are situate in district No. 48 are made to appear as being in district No. 39, and the same represents the plaintiff, S.J. Crawford, as residing in district No. 39, together with some 6 or 7 other families, all of whom are situate in district No. 48; that plaintiff, S.M. Anderson, is a trustee of school district No. 27, and as such alleges that the survey was so made and the plat so represents that some 300 acres of said No. 27 and a few families are made to appear in No. 39, whereas they are, and the said 300 acres of land are, situate in said No. 27."
The defendants denied these allegations, and set up a second and third defense. The second need not be stated, as it was stricken out by the Circuit Court, whose decision was acquiesced in by defendants. The third defense pleaded the former action by W.J. Lee et al. against these defendants in bar of this action. The cause was heard by Judge Spain upon the testimony of the witnesses taken before him. His decree, which will be reported, disposed of all the issues made. Plaintiffs assign error in his decree in two particulars: First, in finding that they are residents of school district *Page 69 
No. 39; and, second, in holding that this action is barred by the judgment in the case of W.J. Lee et al. against these defendants.
The first exception presents only questions of fact. The testimony is both conflicting and difficult, if not impossible, to understand, as presented in the record, because the witnesses, in testifying with reference to the plat of the district and the lines thereof, frequently used such expressions as "this line" and "that line," and "here" and "there," which, of course, were intelligible to the Circuit Court because they pointed out the lines and points referred to on the plat before him, but they are unintelligible to us because we have no way of ascertaining what lines or points they referred to.
Nevertheless, we are satisfied that the greater weight of the evidence sustains the findings of the Circuit Court that a survey of the district was made, and the plat thereof was approved by the county board of education, except as to that part of the territory which would be excluded from district No. 39 and put into district No. 27 by drawing the line between the two points indicated by the letters A and B on the plat. We agree with the Circuit Court that the fact that that line was not actually drawn on the plat is immaterial, because no one, neither voter nor patron of the schools, resided in the territory so transferred from 39 to 27, and, therefore, the change in the line, which was made for the sole purpose of keeping the line of 39 from coming too close to a schoolhouse in 27, and affected an inconsiderable portion of the territory of the district, could not have affected the result of the election. The intent of the legislature in requiring a survey and plat, as declared inMcLaurin v. Tatum, 85 S.C. 444, 67 S.E. 560, was substantially complied with.
Plaintiffs are in error in supposing (as they seem to) that they have the right to determine in which school district their residences and property shall be located. The determination *Page 70 
of that matter is vested by the statute in the judgment and discretion of the county board of education, and even though by the survey and plat the residences of the plaintiffs and their lands, or some of them, have been put into the new district No. 39, they have no legal cause of complaint, since the plat of the district, as surveyed, was approved by the county board of education, except as above noted.
As we hold that the complaint was properly dismissed on the decision of the issues of fact against the plaintiffs, it becomes unnecessary to decide the issue made by the second ground of appeal, assigning error in sustaining the third defense.
Judgment affirmed.